
	
		II
		111th CONGRESS
		1st Session
		S. 1350
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Pryor (for himself
			 and Mr. Inhofe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To encourage increased production of natural gas and
		  liquefied petroleum gas vehicles and to provide tax incentives for natural gas
		  and liquefied petroleum gas vehicle infrastructure, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Fueling America Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Increased production of natural gas and liquefied
				petroleum gas vehicles
					Sec. 101. Definitions.
					Sec. 102. Natural gas and liquefied petroleum gas vehicle
				research, development, and demonstration projects.
					Sec. 103. Study of increasing natural gas and liquefied
				petroleum gas vehicles in Federal fleet.
					Sec. 104. Clean school bus program.
					TITLE II—Tax incentives
					Sec. 201. Credit for natural gas and liquefied petroleum gas
				refueling property.
					Sec. 202. Credit for purchase of vehicles fueled by natural gas
				or liquefied petroleum gas.
				
			IIncreased
			 production of natural gas and liquefied petroleum gas vehicles
			101.DefinitionsIn this title:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)Natural
			 gasThe term natural
			 gas means—
					(A)compressed natural gas;
					(B)liquefied natural gas;
					(C)biomethane; and
					(D)mixtures of—
						(i)hydrogen; and
						(ii)methane,
			 biomethane, compressed natural gas, or liquefied natural gas.
						(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
				102.Natural gas
			 and liquefied petroleum gas vehicle research, development, and demonstration
			 projects
				(a)In
			 generalThe Secretary, in coordination with the Administrator,
			 shall conduct a program of natural gas and liquefied petroleum gas vehicle
			 research, development, and demonstration.
				(b)PurposesThe
			 purposes of the program conducted under this section are to focus on—
					(1)the continued
			 improvement and development of new, cleaner, more efficient light-duty,
			 medium-duty, and heavy-duty natural gas and liquefied petroleum gas vehicle
			 engines;
					(2)the integration
			 of those engines into light-duty, medium-duty, and heavy-duty natural gas and
			 liquefied petroleum gas vehicles for onroad and offroad applications;
					(3)expanding product
			 availability by assisting manufacturers with the certification of the engines
			 or vehicles described in paragraph (1) or (2) to comply with Federal or
			 California certification requirements and in-use emission standards;
					(4)the demonstration
			 and proper operation and use of the vehicles described in paragraph (2) under
			 all operating conditions;
					(5)the development
			 and improvement of nationally recognized codes and standards for the continued
			 safe operation of vehicles described in paragraph (2) and the components of the
			 vehicles;
					(6)improvement in
			 the reliability and efficiency of natural gas and liquefied petroleum gas
			 fueling station infrastructure;
					(7)the certification
			 of natural gas and liquefied petroleum gas fueling station infrastructure to
			 nationally recognized and industry safety standards;
					(8)the improvement
			 in the reliability and efficiency of onboard natural gas and liquefied
			 petroleum gas fuel storage systems;
					(9)the development
			 of new natural gas and liquefied petroleum gas fuel storage materials;
					(10)the
			 certification of onboard natural gas and liquefied petroleum gas fuel storage
			 systems to nationally recognized and industry safety standards; and
					(11)the use of
			 natural gas and liquefied petroleum gas engines in hybrid vehicles.
					(c)Certification
			 of aftermarket conversion systems
					(1)In
			 generalThe Secretary shall coordinate with the Administrator on
			 issues related to streamlining the certification of natural gas and liquefied
			 petroleum gas aftermarket conversion systems to comply with appropriate Federal
			 certification requirements and in-use emission standards.
					(2)Streamlined
			 certificationFor purposes of paragraph (1), streamlined
			 certification shall include providing aftermarket conversion system
			 manufacturers the option to continue to sell and install systems on engines and
			 test groups for which the manufacturers have previously received a certificate
			 of conformity without having to request a new certificate in future
			 years.
					(d)Cooperation and
			 coordination with industryIn developing and carrying out the
			 program under this section, the Secretary shall coordinate with the natural gas
			 and liquefied petroleum gas vehicle industry to ensure, to the maximum extent
			 practicable, cooperation between the public and the private sector.
				(e)AdministrationThe
			 program under this section shall be conducted in accordance with sections 3001
			 and 3002 of the Energy Policy Act of 1992 (42 U.S.C. 13541, 13542).
				(f)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report on the implementation
			 of this section.
				(g)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $30,000,000 for each of fiscal years 2010
			 through 2014.
				103.Study of
			 increasing natural gas and liquefied petroleum gas vehicles in Federal
			 fleetNot later than 180 days
			 after the date of enactment of this Act, the Administrator of General Services,
			 in consultation with the Administrator, shall—
				(1)conduct a study on whether or not the
			 Federal fleet should increase the number of light-duty, medium-duty, and
			 heavy-duty natural gas and liquefied petroleum gas vehicles in the
			 fleet;
				(2)assess the
			 barriers to increasing the number of natural gas and liquefied petroleum gas
			 vehicles in the fleet;
				(3)assess the
			 potential for maximizing the use of natural gas and liquefied petroleum gas
			 vehicles in the fleet; and
				(4)submit to the appropriate committees of
			 Congress a report on the results of the study.
				104.Clean school
			 bus program
				(a)In
			 generalSection 6015 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (42 U.S.C. 16091a) is
			 amended—
					(1)in subsection
			 (b)(5)—
						(A)in subparagraph
			 (A)—
							(i)in
			 the subparagraph heading, by striking 50 and inserting
			 65;
							(ii)in
			 the matter preceding clause (i), by striking one-half and
			 inserting 65 percent;
							(iii)in clause
			 (i)(II), by striking or after the semicolon at the end;
							(iv)in
			 clause (ii), by striking the period at the end and inserting as semicolon;
			 and
							(v)by
			 adding at the end the following:
								
									(iii)clean school
				buses with engines manufactured in model year 2010, 2011, 2012, 2013, or 2014
				that satisfy regulatory requirements established by the Administrator for
				emissions of oxides of nitrogen and particulate matter to be applicable for
				school buses manufactured in that model year; or
									(iv)clean school
				buses with engines only fueled by compressed natural gas, liquefied natural
				gas, or liquefied petroleum gas, except that school buses described in this
				clause may be eligible for a grant that is equal to an additional 25 percent of
				the acquisition costs of the school buses (including fueling
				infrastructure).
									;
				and
							(B)in subparagraph
			 (B)—
							(i)in
			 the subparagraph heading, by striking 25 and inserting
			 50; and
							(ii)in
			 the matter preceding clause (i), by striking one-fourth and
			 inserting 50 percent; and
							(2)in subsection
			 (d)—
						(A)in paragraph (1),
			 by striking and at the end;
						(B)in paragraph (2),
			 by striking 2008, 2009, and 2010. and inserting 2008 and
			 2009; and; and
						(C)by adding at the
			 end the following:
							
								(3)$75,000,000 for
				each of fiscal years 2010 through
				2014.
								.
						(b)Technical
			 correctionSection 741 of the Energy Policy Act of 2005 (42
			 U.S.C. 16091) is repealed.
				IITax
			 incentives
			201.Credit for
			 natural gas and liquefied petroleum gas refueling property
				(a)Increase in
			 credit percentage for natural gas and liquefied petroleum gas refueling
			 propertySubsection (e) of section 30C of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(7)Special rule
				for qualified natural gas vehicle refueling property and qualified liquefied
				petroleum gas vehicle refueling property
							(A)In
				generalIn the case of any qualified natural gas vehicle
				refueling property and any qualified liquefied petroleum gas vehicle refueling
				property to which paragraph (6) does not apply—
								(i)subsection (a)
				shall be applied by substituting 50 percent for 30
				percent,
								(ii)subsection
				(b)(1) shall be applied by substituting $50,000 for
				$30,000, and
								(iii)subsection
				(b)(2) shall be applied by substituting $2,000 for
				$1,000.
								(B)Qualified
				natural gas vehicle refueling propertyFor purposes of this
				paragraph, the term qualified natural gas vehicle refueling
				property has the same meaning as the term qualified alternative
				fuel vehicle refueling property would have under subsection (c) if only
				natural gas, compressed natural gas, and liquefied natural gas were treated as
				clean-burning fuels for purposes of section 179A(d).
							(C)Qualified
				liquefied petroleum gas vehicle refueling propertyFor purposes
				of this paragraph, the term qualified liquefied petroleum gas vehicle
				refueling property has the same meaning as the term qualified
				alternative fuel vehicle refueling property would have under subsection
				(c) if only liquefied petroleum gas were treated as a clean-burning fuel for
				purposes of section
				179A(d).
							.
				(b)Extension of
			 creditSubsection (g) of section 30C of the Internal Revenue Code
			 of 1986 is amended to read as follows:
					
						(g)TerminationThis
				section shall not apply to any property placed in service after December 31,
				2014.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2008, in taxable years ending after such
			 date.
				202.Credit for
			 purchase of vehicles fueled by natural gas or liquefied petroleum gas
				(a)In
			 generalSubsection (e) of section 30B of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(6)Higher
				incremental cost limits for natural gas vehicles and liquefied petroleum gas
				vehicles
							(A)In
				generalIn the case of any eligible natural gas motor vehicle and
				any eligible liquefied petroleum gas motor vehicle, paragraph (3) shall be
				applied by multiplying each of the dollar amounts contained in such paragraph
				by 2.
							(B)Eligible
				natural gas motor vehicleFor purposes of this paragraph, the
				term eligible natural gas motor vehicle means (except as provided
				in clause (ii)) a new qualified alternative fuel motor vehicle or aftermarket
				conversion system the final assembly of which is in the United States and
				that—
								(i)is only capable
				of operating on compressed natural gas or liquefied natural gas, or
								(ii)is capable of
				operating for more than 175 miles on compressed natural gas or liquefied
				natural gas and is capable of operating on gasoline or diesel fuel.
								(C)Eligible
				liquefied petroleum gas motor vehicleFor purposes of this
				paragraph, the term eligible liquefied petroleum gas motor vehicle
				means (except as provided in clause (ii)) a new qualified alternative fuel
				motor vehicle or aftermarket conversion system the final assembly of which is
				in the United States and that—
								(i)is only capable
				of operating on liquefied petroleum gas, or
								(ii)is capable of
				operating for more than 175 miles on liquefied petroleum gas and is capable of
				operating on gasoline or diesel fuel.
								(D)Aftermarket
				conversion systemFor purposes of this paragraph, the term
				aftermarket conversion system means property that converts a
				vehicle that is not described in this paragraph into an eligible natural gas
				motor vehicle (for purposes of subparagraph (B)) or an eligible liquefied
				petroleum gas motor vehicle (for purposes of subparagraph
				(C)).
							.
				(b)Extension of
			 credit for natural gas and liquefied petroleum gas
			 vehiclesParagraph (4) of section 30B(k) of the Internal Revenue
			 Code of 1986 is amended—
					(1)by striking
			 and at the end of paragraph (3),
					(2)by striking the
			 period at the end of paragraph (4) and inserting , and,
					(3)by striking
			 (as described in subsection (e)) in paragraph (4) and inserting
			 (as described in paragraph (4) or (5) of subsection (e)),
			 and
					(4)by adding at the
			 end the following new paragraph:
						
							(5)in the case of a
				new qualified alternative fuel vehicle described in subsection (e)(6), December
				31,
				2014.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 placed in service after December 31, 2008, in taxable years ending after such
			 date.
				
